Citation Nr: 0803753	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-39 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
old dislocation of the metacarpophalangeal joint of the right 
thumb.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
November 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  The claims folder has since been 
transferred to the RO in San Juan, Puerto Rico.

Evidence was received from the veteran after the appeal had 
been certified to the Board.  As such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration, appellate review may proceed at the 
present time.

In a January 2006 decision, the Board noted that in August 
2000, the veteran raised claim alleging clear and 
unmistakable error in a January 1971 rating decision that 
denied service connection for a skin condition.  Although the 
Board referred this matter to the RO for further appropriate 
development, to date no action has been taken with respect to 
this claim.  The Board thus again refers this matter to the 
RO.

The issues of entitlement to service connection for a 
deviated nasal septum and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for an old dislocation of the metacarpophalangeal 
joint of the right thumb are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.

The veteran is claiming entitlement to service connection for 
tinnitus.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, a VA consultation note dated in July 
2007 reveals a provisional diagnosis of tinnitus.  As such, 
the first element of a service connection claim has been 
satisfied here. 

Regarding the second element of service connection, that of 
in-service incurrence, the veteran reported at his June 2007 
videoconference hearing that he was exposed to loud noise 
from guns, cannons, and shells during service.  

It is observed that the veteran was awarded the Combat Action 
Ribbon.  As such he is found to have engaged in combat with 
the enemy.  Consequently, under 38 U.S.C.A. § 1154(b), his 
allegations of in-service injury are to be accepted as 
sufficient proof of service-connection of any disease or 
injury, as long as they are  
consistent with the circumstances, conditions and hardships 
of such service .  

Here, the veteran's decoration as a rifle sharpshooter is 
consistent with his contentions as to in-service noise 
exposure.  Accordingly, the presumption under 38 U.S.C.A. 
§ 1154(b) is found to apply here, and serves to establish in-
service incurrence of tinnitus.  

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that the 
provisions of 38 U.S.C.A. § 1154(b) provide a reduced 
evidentiary burden for combat veterans that relates only to 
the issue of service incurrence, and does not relate to 
whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those questions require medical evidence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  Indeed, in Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007), the Court, citing its decision 
in Caluza v. Brown, 7 Vet. App. 498 (1995), reiterated that a 
veteran who establishes in-service incurrence of an injury or 
disease through the application of section 1154(b) must 
nonetheless submit evidence of a causal nexus between the in-
service event and his or her current disability.

As already explained, evidence of a current disability is 
shown, and there is evidence of a of tinnitus symptomatology.  
Indeed, the veteran reported at his June 2007 hearing that he 
had experienced ringing in his ears since active service.  In 
this regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The veteran's report of tinnitus symptoms since service is 
found to be credible, and being subjected to acoustic trauma 
is consistent with the circumstances, conditions, and 
hardships of his combat service.  As such, service connection 
is warranted.  


ORDER

Service connection for tinnitus is granted.

REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, with respect to the deviated nasal 
septum and right thumb claims, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, testimony provided 
by the veteran at a June 2007 videoconference hearing 
indicates that there are outstanding service medical records.  
Indeed, the veteran reported that he had received treatment 
for a deviated nasal septum during service when a rifle 
jammed into his nose during a training exercise.  He stated 
that he was treated at a field hospital in Oceanside.  Also 
at the June 2007 videoconference hearing, the veteran stated 
that he hurt his thumb during boot camp and received 
treatment in March or April of 1969.  He believed that the 
records of such treatment were located in San Diego, 
California.  

Based on the above, attempts should be made to obtain any 
outstanding service medical records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

Additionally, with respect to the right 
thumb claim, the notice letter should 
inform the veteran as to the definitions 
of new and material evidence and identify 
the basis for the prior final denial, as 
required under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Contact the National Personnel 
Records Center, or any other appropriate 
authority, and request a copy of the 
veteran's complete service medical 
records, to include any reports of 
hospitalization in Oceanside, California.  
If necessary, first contact the veteran 
for additional details to further 
identify the dates and location of such 
treatment.  

3.  If any additional evidence is 
received, then readjudicate the issues on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


